DETAILED ACTION
	This is the first Office Action on the merits of Application No. 17,020,387. Claim 1 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 09/14/2020.
Claim 1 is currently pending and has been examined.  

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application 62/899,745 on 09/13/2019.

Specification
The abstract of the disclosure contains paragraph numbers which is not in accordance with 37 CFR 1.52(b)(4) and 1.72(b). 
A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. (See MPEP Appendix R 1.72 (b)).

Appropriate correction is required.

SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “allows consumers to plan events.” It is unclear if this is the same event as stated earlier in the claim or a new event. The limitation will be interpreted as any event. 
Claim 1 recites “individuals.” It is unclear whether there is a relationship between “individuals” (recited in the preamble) and consumers (recited later in claim 1). Individuals and consumers are interpreted to be the same. 



Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer implemented method of connecting professionals and individuals comprising:
at least one primary platform aimed towards professionals;
wherein said primary platform allows professionals to market their goods and services for events;
at least one secondary platform aimed towards consumers;
wherein said secondary platform allows consumers to view and purchase the goods and services offered by said professionals using said primary platform;
wherein said secondary platform allows consumers to plan events;
automatically generating a notification on the primary platform when a lead, project or payment is submitted by a consumer on the secondary platform; and
automatically generating a notification on the secondary platform when a professional submits a timeline, layout, guest list, seating or other event information on the primary platform.
 
Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers commercial interaction, managing relationships and interactions between people.  That is, other than reciting that the connections are made on a primary and secondary platform, and the steps are performed by a computer implemented method, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “allowing to market, view, purchase and plan, and generating notification” in the context of this claim encompasses marketing, sales activities, business relations and social activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction, managing relationships and interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A computer implemented method of connecting professionals and individuals comprising:
at least one primary platform aimed towards professionals;
wherein said primary platform allows professionals to market their goods and services for events;
at least one secondary platform aimed towards consumers;
wherein said secondary platform allows consumers to view and purchase the goods and services offered by said professionals using said primary platform;
wherein said secondary platform allows consumers to plan events;
automatically generating a notification on the primary platform when a lead, project or payment is submitted by a consumer on the secondary platform; and
automatically generating a notification on the secondary platform when a professional submits a timeline, layout, guest list, seating or other event information on the primary platform.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements a computer implemented method, at least one primary platform and at least one secondary platform, are recited at a high-level of generality (i.e., as a generic computer to execute a generic program) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that connection of professionals and consumers is done on respective computer platforms, only generally links the commercial interaction, managing relationships and interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. generating a notification on the primary platform, generating a notification on the secondary platform) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over U.S. Patent Application Publication No. 2008/0133286 A1 to Islam.

Regarding Claim 1, Islam discloses a computer implemented method of connecting professionals and individuals comprising ([0003] This invention relates to a web-based or computer-implemented system for planning and managing events such as weddings…by means of a single website or portal and forms or contracts that can be customized to meet the service offerings, policy requirements, and pricing structures of individual providers or vendors; [0048] FIG. 1 is a block diagram of the overall event planning system of the invention, illustrating the various parties that are involved, including the operator of the system (referred to in FIG. 1 as eMisha), clients [individuals] (customers who wish to use the service), and contractors [professionals] (vendors who provide event-related services to be booked by the customers) [connecting clients (consumers) and contractors (professionals) in order to plan an event]):
at least one primary platform aimed towards professionals ([0048] FIG. 1…contractor or vendor interface [primary platform for professionals]; [0223] vendor side of the interface);
wherein said primary platform allows professionals to market their goods and services for events ([0224] the website [which provides the vendor interface] can help the vendor market services … and increase sales; [0048] vendors provide event-related services to be booked by the customers using a vendor interface (primary platform) illustrated in FIGS. 2-33; see also [0216], [0217]);
at least one secondary platform aimed towards consumers ([0048] FIG. 1…customer interfaces [secondary platform for consumers]; [0216] customer side of the website);
wherein said secondary platform allows consumers to view and purchase the goods and services offered by said professionals using said primary platform ([0061] Searching [viewing] for venues is a very simple task on the preferred website. Initially, the customer [consumer] can choose the type of event for which they are looking for a venue, e.g., wedding, bridal shower, birthday or a corporate seminar…Next they provide the date of event as per their plan and, optionally, they can choose the area where they prefer the venue to be located [the venue is the service]; [0083] Once the visitor has gone through the process of comparing several different venues and the packages they offer, the visitor can send a booking [purchase] request to the venue manager; see also [0060]);
wherein said secondary platform allows consumers to plan events ([0004] the invention enables an event planner or organizer (also known as a "client") who wishes to organize an event to contact, get quotes from, and contract with multiple vendors; [0060] Turning to the customer services provided by the site, once the clients [consumers] have decided upon requirements for the event being planned, they can find out a list of venues that suit their );
automatically generating a notification on the primary platform when a lead, project or payment is submitted by a consumer on the secondary platform ([0094] Once a member [consumer] provides the above information, it is forwarded to the venue manager [professional] as a booking request along with the package selected by the customer to book a specific selected venue [professional is notified of a project/booking request when consumer submits a request]; see also Figure 35); and
automatically generating a notification on the secondary platform when a professional submits a timeline, layout, guest list, seating or other event information on the primary platform ([0096] Once all the information is available, the service provider can confirm the availability and final price for the package selected and customizations required as per the customer's needs. The service provider can do this by logging into his partner account at the website and this final quote is forwarded to the customer [notification is sent to consumer, final quote is interpreted to be event information]; [0097] Once the final quote is received from the service provider [consumer receives event information (final quote)], the customer is informed by email and/or text message [notified] and the customer can review the quote, make a final comparison and decision, and choose to accept the quote and proceed with payments or deny the quote and cancel the Booking Request).




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collas et al. (U.S. Publication No. 2010/0114733 A1) discloses users planning a party with an online retailer.
Hendrickson (U.S. Publication No. 2011/0040655 A1) discloses marketing services to a user based on geographic location and consumers planning events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/ANNABELLE J LINCOLN/Examiner, Art Unit 4167          

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625